DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rozen (US 2021/0,004,686).
	
Referring to claim 1, Rozen discloses a neural network apparatus (fig. 11, system 1100) comprising:
	a storage unit storing (fig. 11, memory 1103) a neural network model (fig. 11, neural network weights, biases & corrections 906, statistical model 207); and
	an arithmetic unit (fig. 12, processor 1210) inputting input information (fig. 3, feature vectors 203) into an input layer (fig. 3, input layer 301) of the neural network model and outputting an output layer (fig. 3, output layer 306);
	wherein a weight matrix (fig. 6, score 603, corrected biased score 606) of one layer of the neural network model is constituted by a product (fig. 6, score 603; para. 0056,                         
                            
                                
                                    n
                                    e
                                    t
                                
                                
                                    j
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            w
                                        
                                        
                                            i
                                            j
                                        
                                    
                                
                            
                        
                    ) of 
1) an integer matrix serving as a weight basis matrix (fig. 6, inputs 601; para. 0056, scaling) and 
2) a real number matrix serving as a weight coefficient matrix (fig. 6, weights 602; para. 0056, fraction).

	As to claims 2 and 19-20, Rozen discloses the apparatus of claim 1, wherein, in the one layer, the arithmetic unit uses an output vector (fig. 6, output 608) from a previous layer as an input vector to decompose the input vector into a sum of a product (para. 0056, sum of product of inputs) of an integer matrix serving as an input basis matrix (fig. 6, inputs 601) and a real number vector serving as an input coefficient vector (fig. 6, weights 602), and an input bias (fig. 6, bias 604), and derives a product (fig. 6, corrected bias score 606) of the input vector (fig. 6, inputs 601) and the weight matrix (fig. 6, weights 602).

Allowable Subject Matter
Claims 3-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The claim feature of product operation between matrices with use of logical operation and bit count as required in claim 3. The prior art on record, such as Rozen, does not disclose the same logical and/or bit operations.

Response to Arguments
Applicant’s arguments have been fully considered, but they are not deemed to be persuasive.

Applicant argues that Rowen’s weight matrix is not expressed as “a product of scalar scaling factors”, but as a “a product of one matrix and another matrix” (pp.2-3).
In claim 1, the claim is understood as having “a neural network model is constituted by a product of 1) an integer matrix and 2) a real number matrix”. Rozen discloses an arithmetic product             
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            n
                        
                    
                    
                        
                            
                                x
                            
                            
                                i
                            
                        
                        
                            
                                w
                            
                            
                                i
                                j
                            
                        
                    
                
            
         of claimed integer matrix with inputs 601             
                
                    
                        x
                    
                    
                        1
                    
                
                …
                
                    
                        x
                    
                    
                        n
                    
                
            
        , and discloses claimed real number matrix with weights 602             
                
                    
                        w
                    
                    
                        1
                        j
                    
                
                …
                
                    
                        w
                    
                    
                        n
                        j
                    
                
            
         within a hidden layer node as shown in fig. 6. 
Further, such a hidden layer node 600 is a layer 302 has outputs 608 used as inputs 601 of next layer 303 as shown in fig. 3 and fig. 6.
In the response, applicant indicated such a matrix mathematics operation as claimed is a ‘discovery’ aspect of the present invention (p.3).

Conclusion
This action is made final. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire in three months from the mailing date of this action.  In the event a first reply is filled within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date of the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than six months from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182